EXHIBIT 10.31

 
LEASE AGREEMENT


DATED
 
AUGUST______, 2010
 
FROM


South Office at the Crossings LLC
 
TO


ADI Time LLC


FOR PREMISES LOCATED AT
 
Suite 250
 
Land Unit 2 of the
 
Crossings Park Land Condominium
 
200 Crossings Boulevard, Warwick, Rhode Island

 
 

--------------------------------------------------------------------------------

 
 

ARTICLE I Reference Data, Definitions and Exhibits
l.l
Data and Definitions
 
l.2
Effect of Reference to Data
        ARTICLE II Premises and Term
2.l
Premises
 
2.2
Term
 
2.3
Delivery of Possession
        ARTICLE III Improvements  
3.l
Performance of Work and Approval
 
3.2
Tenant's Submission Requirements
 
3.3
Punchlist
 
3.4
Building Maintenance
        ARTICLE IV Rent      
4.l
Annual Fixed Rent
 
4.2
Definition of Lease Year
 
4.3
Late Payments of Rent
        ARTICLE V Real Estate Taxes
5.l
Tenant Taxes
        ARTICLE VI Common Areas  
6.l
Common Areas
 
6.2
Use of Common Area
 
6.3
Common Area Maintenance Costs
        ARTICLE VII Utilities and Services
7.1
Utilities and Charges Therefore
 
7.2
Provision of Access and Utilities
 
7.3
Repairs
 
7.4
Business Continuity Plan
        ARTICLE VIII Tenant's Additional Covenants
8.l
Affirmative Covenants
 
8.l.1
Conduct of Business
 
8.l.2
Rules and Regulations
 
8.l.3
Maintenance
 
8.l.4
Compliance with Law
 
8.l.5
Payment for Tenant's Work
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
8.l.6
Indemnity and Liability Insurance
 
8.l.7
Landlord's Right to Enter
 
8.1.8
Personal Property at Tenant's Risk
 
8.1.9
Payment of Landlord's Cost of Enforcement
 
8.1.10
Yield Up
 
8.2
Negative Covenants
 
8.2.l
Assignment, Subletting, Etc.
 
8.2.2
Overloading, Nuisance, Etc.
 
8.2.3
Installation, Alterations or Additions
 
8.2.4
Trade Fixtures and Landlord's Lien
        ARTICLE IX Casualty or Taking
9.l
Landlord to Repair or Rebuild
 
9.2
Termination in Event of Taking
 
9.3
Landlord Reserves Award
 
9.4
Abatement of Rent
 
9.5
Landlord’s Insurance
        ARTICLE X Defaults
l0.l
Events of Default - Tenant
 
l0.2
Landlord Remedies
 
l0.3
Events of Default - Landlord
 
l0.4
Tenant’s Remedies
 
l0.5
Remedies Cumulative
 
10.6
Right to Cure Default
 
10.7
Effect of Waivers of Default
 
10.8
Payment of Cost of Enforcement
       
ARTICLE XI – Security Deposit
11.1
Security Deposit (intentionally omitted)
       
ARTICLE XII – Miscellaneous Provisions
12.1
Notices from One Party to the Other
 
12.2
Quiet Enjoyment
 
12.3
Brokerage
 
12.4
Lease not to be Recorded
 
12.5
Bind and Inure: Limitation of Landlord's Liability
 
12.6
Acts of God
 
12.7
Waiver of Subrogation
 
12.8
Status Certificate
 
12.9
Rights of Mortgagee; Subordination; Estoppel Certificate
 
12.10
No Accord and Satisfaction
 
12.11
Applicable Law and Construction
 
12.12
Warranties
 
12.13
Submission not an Option
 
12.14
Holdover by Tenant; Tenant at Will
 

 
 
 

--------------------------------------------------------------------------------

 
 
12.15
Tenancy at Sufferance
 
12.16
Not a Partnership
 
12.17
Joint and Several Liability
 
12.18
Items Included in Rent
 
12.19
Signs
 
12.20
Environmental Indemnity
 
12.21
Compliance with Laws; Handicap Access
 
12.22
Parking
 
12.23
Security
 
12.24
Crossings Park Land Condominium
 
12.25
Relationship Disclosure
 
12.26
Renewal Option
 
12.27
Moving Allowance
 
12.28
Expansion Options
 
12.29
Right of First Refusal
 
12.30
Access
 
12.31
Signage
       
Exhibits
       
The exhibits listed below in this Section are incorporated in this Lease by
reference and are to be construed as a part of this Lease.
       
   EXHIBIT A (Part 1):
Plan showing the Complex.
 
   EXHIBIT A (Part 2):
Plan showing the Premises.
 
   EXHIBIT A (Part 3):
Plan showing the Building and Parking Areas.
 
   EXHIBIT B:
Description of Landlord's Work
 
   EXHIBIT C:
Permitted Exceptions.
 
   EXHIBIT D:
Description of Tenant’s Work.
 
   EXHIBIT E:
Specification For Sign Criteria.
 
   EXHIBIT F:
Landlord and Tenant Submission Requirements
 
   EXHIBIT G:
Specification For Janitorial Schedule
 
   EXHIBIT H:
Parking Plan
 
   EXHIBIT I:
SNDA Agreement
 
   EXHIBIT J:
Mortgagees
 
   EXHIBIT K:
Condominium Documents
 
   EXHIBIT L:
 Environmental Site Assessment
 

 
 

--------------------------------------------------------------------------------

 



LEASE AGREEMENT
This Lease (the “Lease”) is made as of ___ day _________ , 2010 (the “Execution
Date”) by and between South Office at the Crossings LLC, a Rhode Island limited
liability company (the “Landlord”), and ADI Time LLC, a Rhode Island Limited
Liability Company (the “Tenant”).


ARTICLE I
Reference Data, Definitions and Exhibits


           l.l  Data and Definitions.
 
“Building”:
As defined in Section 2.1(b)
   
“Land” or “Unit”:
Land Unit 2 of the Crossings Park Land Condominium
   
“Landlord”:
South Office at the Crossings LLC
   
Address of Landlord:
c/o Carpionato Properties, Inc.
 
   1414 Atwood Avenue
 
   Johnston, RI 02919
     
   With a copy to:
     
   Angelo R. Marocco, Esquire
 
   1200 Reservoir Avenue
 
   Cranston, RI 02920
   
“Tenant”:
ADI Time LLC
   
Address of Tenant
ADI Time LLC
 
   855 Waterman Avenue
 
   East Providence, RI 02914
     
   After the Commencement Date Tenant’s
 
   Address will be:
     
   ADI Time LLC
 
   200 Crossings Boulevard
 
   Suite 250
 
   Warwick, RI 02888
     
   With a copy to:

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
“Premises”:
As defined in Section 2.1
   
“Initial Term”:
Five (5) years
   
“Renewal Term” or “Renewal Terms”
One (1) Five (5) year term commencing upon the expiration of the Initial Term
   
“Term”
the Initial Term and any Renewal Term, collectively

  
“Fixed Rent”:                                               
A
 B
 C
 D
Lease Year
 Monthly Rent                 ( = C / 12)
 Annual Rent (= Square Footage of Premises X D)
 Per Square Foot
Original Term
     
Months 1 - 3
$0.00
$0.00
$0.00
Months 4 - 12
$9,333.24
$111,998.91
$21.50
2
$9,441.77
$113,301.22
$21.75
3
$9,550.29
$114,603.53
$22.00
4
$9,658.82
$115,905.85
$22.25
5
$9,767.35
$117,208.16
$22.50
Option Period - rent shall be not less than
6
$9,767.35
$117,208.16
$22.50
7
$9,767.35
$117,208.16
$22.50
8
$9,767.35
$117,208.16
$22.50
9
$9,767.35
$117,208.16
$22.50
10
$9,767.35
$117,208.16
$22.50

 
 
 

--------------------------------------------------------------------------------

 

 
This Fixed Rent Chart is based upon an assumed rentable square footage for the
Premises being 5,209.25square feet which is an estimate only until the plans are
prepared by Landlord’s Architect with Tenant’s requirements and have been
approved by Tenant and Landlord as.  At such time as the final square footage is
determined in accordance with the provisions of Section 2., the parties agree to
enter into an amendment to substitute this chart with a new Fixed Rent Chart
calculated  based on the actual rentable square footage.
 
“Additional Rent”
Any and all other changes, fees and expenses payable by Tenant to Landlord
hereunder, including, but not limited to, those fees set forth in Sections 5.1
and 6.3
   
“Rent Commencement Date”
The Ninetieth (90th) Day following the Commencement Date
   
“Delivery Date”:
December 15, 2010.
   
“Security Deposit”:
None.
   
“Tenant’s Proportionate Share”:
A. As to costs associated with the Building shall be 8.48%  which is obtained by
dividing the rentable area of the product Premises by the rentable area of the
Building
B. as to costs associated with the Second floor of the Building is 24.88% .
which is the product obtained by dividing the rentable area of the Premises by
the rentable area of all premises in the second (2nd) floor of the Building.
2nd floor rentable area totals 20,940 square feet.
   
“Permitted Use”:
Tenant shall use and occupy the Premises for general office use. Landlord
represents that the Tenant’s intended use of the Premises is not in violation of
current zoning or the building’s Certificate of Occupancy, any covenant,
condition or restriction on the Building as existing or pending at the time of
this proposal.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

   
“Parking Spaces”
5 unreserved spaces per thousand square feet of rentable square footage of the
Premises.
 
   
Public Liability Insurance Limits:
$2,000,000 per occurrence /$5,000,000 aggregate (Landlord)
$500,000 per occurrence/$1,000,000 aggregate (Tenant)
 

 
           l.2  Effect of Reference to Data.  Each reference in this Lease to
any of the titles and definitions contained in Section l.l shall be construed to
incorporate the data stated under that title.
           



ARTICLE II


Premises and Term


              2.l Premises


Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, subject
to and with the benefit of the terms, covenants, conditions and provisions of
this Lease, Suite 250 of the Building containing 5,209.25 square feet of
rentable space and 4,685 square feet of usable space(based upon a common area
factor of 11.19%) as more particularly identified on Exhibit A, Part I and II
together with the right to use certain improvements owned by Landlord, situated
within the Complex as shown on Exhibit A (Part 2) and labeled “The Premises”
together further with the appurtenances specifically granted in this Lease, but
reserving and excepting to Landlord the underground use of the Premises located
under the building the right to install, maintain, use, repair and replace
pipes, ducts, conduits, wires and appurtenant underground utilities below the
floor slab or above the ceiling grid of the Premises in locations which will not
materially interfere with Tenant's use thereof or access thereto and serving
other parts of the Complex (the “Premises”).  The term "Complex" wherever used
herein, shall be deemed to mean the entire area shown on Exhibit A (Part 1) and
all contiguous land hereafter leased or acquired by Landlord and added to the
Complex, and the entire development on said area including any and all
structures, parking facilities and common facilities now or hereafter built
thereon, or as they may, from time to time, be reduced by eminent domain takings
or dedications to public authorities or disposition or demolition by Landlord of
any part thereof.


Notwithstanding the foregoing, during the sixty (60) day period following the
Commencement Date (as hereinafter defined), Tenant shall be entitled to have its
licensed architect remeasure the rentable area of the Premises in accordance
with BOMA standards, and in the event that Tenant's Architect’s measurements
reflect that the actual rentable area of the Premises is less than the amount
set forth above, then the Annual Fixed Rent, Tenant's Proportionate Share and
other applicable provisions of this Lease shall be proportionately adjusted
effective as of the Commencement Date and Landlord and Tenant shall execute an
amendment to this Lease for the purpose of confirming such adjustments.  "BOMA
standards" shall mean the "Standard Method for Measuring Floor Area in Office
Buildings" published by the Building Owners and Managers Association
International as publication ANSI/BOMA Z65-1996, approved on June 7, 1996 by the
American National Standards Institute, Inc. (provided, however, that the new
shared hallway on the second floor shall not be counted as common area in making
such calculation but shall be deemed landlord’s leased area).


           (a) Appurtenances. The Premises is leased to Tenant subject to and
with the benefit of the easements, rights, restrictions, agreements and
encumbrances of record hereto and with the benefit of all the rights contained
in this Lease and all the rights appurtenant to this Lease and to the Premises
by operation of law.
 
(b) The Building. The term “Building” as used herein shall mean the three (3)
story building located upon the Land as set forth on Exhibit B attached hereto,
which Building contains approximately 61,436 square feet of gross floor area
(usable) located at 200 Crossings Boulevard, Warwick, Rhode Island.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2  Term.  The Initial Term of this Lease shall commence upon the earlier of
fifteen (15) days after the Delivery of Possession as defined in Section 2.3 of
the Lease (the “Commencement Date”) or Tenant’s opening for business to the
public in the Premises and shall end Five (5) years thereafter.  Notwithstanding
the foregoing, in the event that Landlord has not completed the improvements
specified in Article III of this Lease so as to allow Tenant to assume occupancy
of the Premises by the Commencement Date then, in that event, the Commencement
Date shall be postponed to the date that Landlord has substantially completed
the Premises but no later than December 31, 2010 subject to force majeure
matters.
 
                      2.3  Delivery of Possession .


(a)           Landlord shall be deemed to have delivered possession of the
Premises to Tenant (the “Delivery of Possession”) on the date on which the
latest of all of the following shall have occurred:


(i)           Actual possession of, and unrestricted access to, the Premises
shall have been delivered to Tenant free of all leases (other than this Lease)
and occupants.


(ii)           Landlord shall have completed Landlord’s Work (as hereinafter
defined), Tenant’s Work (as defined in Exhibit D hereto) and all material
elements of the Common Areas (as hereinafter defined) of the Building as is
depicted in the Specifications (as hereinafter defined), and caused all building
systems servicing the Premises to be fully operational and functioning.


(iii)           Landlord shall have obtained all inspections, approvals and
certificates of occupancy required from all applicable governmental authorities
with respect to the completion of Landlord’s Work, the Building and Tenant’s
occupancy of the Premises; provided, however, that a temporary certificate of
occupancy shall meet the requirements of this Section 2.3(a)(iii) provided a
final certificate of occupancy is eventually obtained and Tenant’s occupancy is
not disturbed.


(b)           Tenant shall be entitled to enter the Premises ten (10) days prior
to the Delivery Date for the purpose of installing furniture, fixtures and
equipment and preparing the Premises for move in.


ARTICLE III


Improvements


3.l  Performance of Work and Approval of Landlord's Work. Landlord shall cause
the work required by Exhibit B to be performed, at Landlord’s sole cost and
expense, including without limitation, the completion of construction of the
Building and the completion of the Premises as provided therein (the “Landlord’s
Work”).  Landlord may not make any material changes in such work without
approval of Tenant, which Tenant agrees will not unreasonably be withheld,
conditioned or delayed.  Landlord will commence the Landlord’s Work soon as
practical after execution hereof.  Landlord shall construct Landlord's Work in a
good and workmanlike manner, in compliance with the requirements of Exhibits B
and F and the Specifications (as hereinafter defined), and in compliance with
all applicable laws, ordinances, and governmental regulations, including without
limitation, the Americans with Disabilities Act.
 
 
 

--------------------------------------------------------------------------------

 

 
           3.2  Tenant's Submission Requirements.  No later than forty-five (45)
days after the Execution Date, Landlord, at Landlord’s sole cost and expense,
shall provide to Tenant complete working drawings and specifications of the
Premises (“Specifications”), which shall detail and specify the design and
construction standards which are to be employed by Landlord in the build-out of
the Premises.  The Specifications shall conform to the criteria specified on
Exhibits B, D and F.  Within fifteen (15) business days of its receipt of
Specifications, Tenant shall be obligated to notify Landlord of its approval or
disapproval of all or any portion of the Specifications.  In the event that
Tenant disapproves of the Specifications within the aforesaid time periods,
Tenant shall notify the Landlord in writing of its disapproval and provide to
Landlord a detailed list of the items and matters of the Specification for which
it disapproves.  Landlord shall within ten (10) business days of Landlord’s
receipt of Tenant’s notice of disapproval, make such changes and modifications
to the Specifications as are necessary to have same meet with the approval of
Tenant.   Promptly upon the commencement of the Landlord’s Work, Landlord shall
furnish Tenant with a construction schedule setting forth the projected
completion dates therefor and showing the deadlines for any actions required to
be taken by Tenant during such construction, and Landlord may from time to time
during construction of the Landlord’s Work modify or amend such
schedule.  Landlord shall make diligent efforts to meet such schedule, as the
same may be modified or amended.


3.3           Punchlist.                      Within ten (10) days after
Delivery of Possession, Tenant  and Landlord shall conduct a walk-through
inspection of the Premises with Landlord’s Contractor and generate a written
punch-list specifying those decoration and other punch-list items which require
repair and/or completion, which items Landlord shall thereafter diligently
complete within thirty (30) business days of Landlord’s receipt of the
punch-list or as soon thereafter as commercially feasible.  Landlord shall also
remedy latent defects of which Tenant gives notice to Landlord with reasonable
promptness.


3.4  Building Maintenance.  Landlord shall, at Landlord’s sole cost and expense
(except as otherwise provided in Article IX, Section 8.1.4 and in the case of
damage caused by any  negligence of Tenant that is not covered by insurance
maintained or required to be maintained by Landlord), maintain the Building in
good condition and repair, reasonable wear and tear excepted.  Tenant
acknowledges that Landlord will still be constructing the improvements in the
Building for other tenants during the Term, and Landlord agrees that it shall
not unreasonably interfere with Tenant’s use and occupancy of the Premises
during its performance of such improvements.  Should the construction and
maintenance of the Building require that the electrical service to the Premises
be interrupted, Landlord shall provide to the Tenant with at least forty-five
(45) days prior notice.  To the extent commercially reasonable, all such
construction and maintenance that would require an interruption in the
electrical service to the Premises shall be performed on weekends and off-hours.
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE IV


Rent


4.l Annual Fixed Rent.  Tenant covenants and agrees to pay as rent (“Rent”) to
Landlord at the address of Landlord set forth above (or such other place as
Landlord may by notice in writing to Tenant from time to time direct) equal
monthly installments of one-twelfth (l/l2th) of the Annual Fixed Rent in advance
commencing on the Rent Commencement Date; and thereafter on or before the first
(1st) day of each calendar month of the Initial Term.  Rent due for any partial
month shall be prorated accordingly


4.2  Definition of Lease Year.  "Lease Year" shall mean, in the case of the
first Lease Year, the twelve (l2) full calendar months plus the partial month,
if any, following sixty (60) days after the Commencement Date of the
Term.  Thereafter, "Lease Year" shall mean each successive twelve (l2) calendar
month period following the expiration of the first Lease Year, except that in
the event of the termination of this Lease on any day other than the last day of
a Lease Year, then the last Lease Year shall be the period from the end of the
preceding Lease Year to such date of termination.


4.3  Late Payments of Rent.  If any installment of Rent is paid more than ten
(l0) days after the date the same was due and from Tenant’s receipt of written
notice from Landlord, the unpaid Rent shall bear interest at a rate of two
percent (2%) over the then prime rate as set forth in the money rates of the
Wall Street Journal (unless such rate be usurious as applied to Tenant, in which
case the highest permitted legal rate shall apply) which shall begin to accrue
upon notice by the Landlord to Tenant. Notwithstanding the foregoing, Landlord
agrees to waive the first (1st) late fee in a Lease Year during the Term.


ARTICLE V


Real Estate Taxes


5.1  Tenant Taxes. For the purposes hereof, the “Base Year” shall be the year
2011; provided, that such Base Year real estate taxes, as well as the real
estate taxes for each Lease Year, shall be adjusted to reflect a ninety-five
percent (95%) occupied assessed building at its leased value if said Building is
not fully assessed as a completed structure, or not fully occupied, during that
time.  During the Term, Landlord shall be responsible to annually pay real
estate taxes betterments, assessments or other municipal, state or federal
charges relating to the Land and the Building (“RE Taxes”) in an amount not to
exceed the RE Taxes assessed to the Land and the Building as of the Base
Year.  Each year after the Base Year, Landlord shall provide to Tenant a
photocopy of the bill for RE Taxes for such applicable tax year.  Tenant shall
pay as Additional Rent Tenant’s Proportionate Share of any increases in RE Taxes
above the RE Taxes assessed during the Base Year.  In no event shall Tenant be
obligated to pay any interest or penalties imposed upon Landlord for late
payment or otherwise, except as provided in this Article V (unless incurred at
or due to Tenant’s request).  Any increase in RE Taxes above the Base Year, as
adjusted, for any calendar year thereafter occurring during the Term shall be
apportioned so that Tenant shall pay Tenant’s Proportionate Share of only that
portion of the increase of RE Taxes for such tax year as it falls within the
Term.  Notwithstanding anything contained in this paragraph to the contrary, if
the RE Taxes in any calendar year after the Base Year shall be lower than the RE
Taxes for the Base Year, Tenant shall be entitled to a credit, based on Tenant’s
Proportionate Share of such decrease, which credit shall be applied to the
following year’s billing for increased RE Taxes.  In the event such reduction to
RE Taxes occurs during the last year of the Term, such credit amount shall be
refunded to Tenant.  In the event that any credit amount due hereunder to Tenant
results from Landlord prosecuting a successful legal proceeding with regard to
the RE Taxes, Landlord shall be entitled to retain twenty-five percent (25%) of
any such credit amount due Tenant.    Notwithstanding the foregoing provisions
of this Article V to the contrary, RE Taxes shall not include (i) Landlord’s
federal or state or local income, franchise, inheritance or estate taxes, (ii)
profit, privilege, capital levy, excise, succession, gift, deed, conveyance or
transfer taxes, (iii) any penalties or interest for the late payment of RE
Taxes; or (iv) any portion thereof that is allocable to any building capital
improvements made after the Building was fully assessed as a completed and
occupied unit and this Lease was signed, except to the extent the additional
improvements directly benefit all tenants or at least directly benefits the
Tenant.
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE VI


Common Areas


6.l  Common Areas.  Landlord shall make available to Tenant at all times during
the Term within the Complex all parking areas, driveways, truckways, delivery
passages, common truck loading areas, access and egress roads, walkways,
sidewalks, malls, landscaped and planted areas (collectively, the "Common
Areas").  Landlord shall operate, manage, equip, light, repair and maintain the
Common Areas for their intended purposes and provide for the removal of snow and
ice therefrom, in good and clean condition and repair (reasonable wear and tear
excepted), and in a manner consistent with Class A office complexes in the
Providence, Rhode Island metropolitan area, it being understood and agreed that
Landlord shall not be liable for any inconvenience or interruption of business
or other consequences resulting from the making of repairs, replacements,
improvements, alterations or additions or from the doing of any other work, by
or at the direction of Landlord, to or upon any of such Common Areas.  Landlord
may from time to time change the size, location and nature of any Common Area
and temporarily close any Common Area to make changes or repairs therein and do
such other acts in and to the Common Areas as in its judgment may be necessary
or desirable to improve the convenience thereof.  For the avoidance of doubt,
the term “Common Areas” shall also include the common entry drive with
associated landscaping extending from Route 5 through the Complex and labeled
“Entry Drive” on Exhibit A (Part 1), all parking and landscape areas, all
lobbies, stairwells, elevators, all loading areas, utility closet areas, areas
open to the public and to all employees, invitees and agents of all tenants
within the Building.


6.2 Use of Common Area.  During the Term, Tenant and its concessionaires,
officers, employees, agents, customers and invitees shall have the right, in
common with Landlord and all others to whom Landlord may from time to time grant
rights, to use the Common Areas for their intended purposes subject to such
reasonable rules and regulations as Landlord may from time to time reasonably
impose, including the designation of specific areas in which cars owned by
Tenant, its concessionaires, officers, employees, customers and agents must be
parked.  Tenant agrees after notice thereof to abide by such reasonable rules
and Tenant shall not solicit business in the parking or other Common Areas; nor
shall Tenant distribute any handbills or other advertising matter in automobiles
parked in the parking area or in other Common Areas.
 
 
 

--------------------------------------------------------------------------------

 
 
6.3 Common Area Maintenance Costs.  During the Term, Landlord shall be
responsible to annually pay Common Area Maintenance Expenses in an amount not to
exceed the Common Area Maintenance Expenses payable as of the Base Year, which
for purposes of this section shall be the year 2011.  Commencing in the first
year following the Base Year, Tenant shall pay to Landlord, as Additional Rent,
Tenant’s Proportionate Share of any and all increases in current year Common
Area Maintenance Expenses over the Common Area Maintenance Expenses for the Base
Year.  The term “Common Area Maintenance Expenses” shall mean the total cost and
expense incurred in operating and maintaining the Building and the Common Areas
in and adjoining the Building for use by Tenant and the other tenants of the
Building and Complex and the concessionaires, officers, employees, agents,
customers and invitees of Tenant.  Common Area Maintenance Expenses shall
specifically include, without limitation, all the maintenance, repair and
operating duties required of Landlord in Section 6.1, including gardening and
landscaping; the cost of public liability and property damage insurance;
repairs; the cost of fire and extended coverage insurance on the Building;
rental or business interruption insurance; pumping, cleaning, repairing, and
rebuilding of all drainage systems and leaching fields; sanitary control;
removal of snow, trash, rubbish and other refuse; the costs of security, seal
coating, line painting, and heating and cooling of internal Common Areas; all
water and sewer charges for the Building whether consumed in any tenant space or
the Common Areas; lighting of the parking areas; and lighting of the
Building.  The Additional Rent to be paid shall be paid as part of Rent, on a
monthly basis, and at the times and in the fashion herein provided for the
payment of Annual Fixed Rent.  In addition to the foregoing, Common Area
Maintenance Expenses will include janitorial services for the Premises, which
Landlord shall cause to be provided in accordance with Exhibit
G.  Notwithstanding the foregoing, all annual Common Area Maintenance Expenses
shall not increase by more than three (4%) percent per year on a non-cumulative,
non-compounded basis, excluding snow removal, utilities and insurance.  In
addition, Common Area Maintenance Expenses shall not include (a) repairs and
general maintenance paid from proceeds of insurance or by a tenant or other
third parties, (b) alterations attributable to tenants in, or other occupants of
the Complex or vacant rentable space in the Complex, (c) the cost of capital
improvements, replacements or expenses, and such other costs that, under
generally accepted accounting principals (“GAAP”), consistently applied would be
considered capital or are otherwise outside normal costs and expenses in
connection with the operation, cleaning, management, security, maintenance and
repair of similar buildings, (d) depreciation, (e) principal or interest
payments or ground lease payments relating to the Complex, (f)  lease
commissions or marketing costs, (g) costs, repairs or other work occasioned by
fire, windstorm or other casualty or condemnation, (h) rental concessions
granted to tenants or costs associated with the negotiation, execution or
enforcement of this Lease or leases with other tenants, (i) costs incurred in
connection with the sale, financing, refinancing or mortgaging of all or any
portion of the Complex, (i) any penalties or liquidated damages Landlord pays
under this Lease or to any other tenants or occupants of the Complex, (l) costs
associated with correcting any violation of law, or to comply with laws enacted
after the Execution of the Lease, (l) political or charitable contributions, (m)
reserves of any kind, including, without limitation, replacement reserves and
reserves for bad debts or lost rent or any similar charge not involving the
payment of money to third parties; (n) wages or salaries of employees over the
rank of building superintendent; (o) expenses resulting from any violation by
Landlord of the terms of any lease of space in the Building or Complex or of any
ground or underlying lease or mortgage to which this Lease is subordinate; (p)
costs of compliance with the Americans with Disabilities Act, as from time to
time amended, and the rules and regulations thereunder; and (q) any cost and
expense incurred by or on behalf of Landlord in removing and disposing or
causing to be removed or disposed hazardous or toxic substances or materials, or
any cooling or chiller system and the chemicals used in such system from any
part of the Building.
 
 
 

--------------------------------------------------------------------------------

 

 
Landlord  shall deliver an annual statement Tenant by May 15th of each year
during the Term setting forth in detail the Common Area Maintenance Expenses.


Tenant shall be entitled to inspect Landlord’s books and records related to the
costs and expenses and Additional Rent at any time within one hundred and eighty
(180) days following Tenant’s receipt of Landlord’s annual statements for such
Common Area Maintenance Expenses.  If the parties mutually agree as to any
discrepancy, Landlord shall credit any overpayment toward the next Additional
Rent payment falling due or pay such overpayment to Tenant within thirty (30)
days of such determination. If the variance is ten percent (10%) or more in the
aggregate, Landlord shall pay the reasonable costs of said inspection.  Tenant’s
right of inspection shall expire on the one hundred and eightieth (180th) day
from Tenant’s receipt thereof.


If the parties fail to agree on any such discrepancy, then such dispute will be
resolved by an accounting firm mutually acceptable to both parties or, in the
absence of agreement, by a regionally recognized accounting firm selected by lot
after eliminating Landlord’s auditors, Tenant's auditor and one additional firm
designated as objectionable by each of Tenant and Landlord.  The determination
of any accounting firm so selected of the Common Area Maintenance Expenses shall
be conclusive and binding upon the parties.  Each party shall be responsible for
its own fees and costs, including attorneys’ fees, incurred in any such
arbitration.


ARTICLE VII


Utilities, Services and Repairs


7.l  Utilities and Charges Therefore. Tenant agrees to pay directly to the
authority charged with the collection thereof, all charges for directly metered
gas, electricity and telephone utilities used or consumed in the
Premises.  Landlord shall be responsible for payment of all charges for water
and sewer utilities to the Building (which are included in the Common Area
Maintenance Expenses).
 
 
 

--------------------------------------------------------------------------------

 

 
It is currently anticipated that all gas & electricity utilities are not
separately metered but are sub-metered. Tenant shall pay to Landlord as
Additional Rent, on demand, Tenant's direct sub-metered share of such charges
for such utilities and/or services at the rate charged by the respective utility
company plus the fee charged by the company selected to read such meters and
provide the billing with respect to the foregoing.


All of the electricity to operate the lights and plugs within the Premises shall
be connected to a submeter which measures the electrical consumption (“Tenant;’s
Submeter”).  The current HVAC system includes a VAV System within the
Premises.  The VAV system within the Premises shall be connected to Tenant’s
Submeter.


In addition,  the HVAC system on the rooftop of the Building serves not only the
Premises but also serves also the common areas on the second (2nd)  floor of the
Building (the “Rooftop HVAC Unit”).  All of the gas and electricity consumed by
the Rooftop HVAC Unit  shall be separately submetered. Tenant shall pay to
Landlord as Additional Rent, on demand, Tenant's Proportionate share of the
submetered gas and electricity charges therefore.  Tenant’s proportionate share
shall be based upon the usable square footage of the Premises versus the total
square footage of the second (2nd) floor.


“With respect to all of the charges for which Tenant is responsible for under
this section of the Lease, Tenant agrees to make its payment to Landlord no
later than ten (10) days after receiving a billing with respect thereto from
Landlord.  Any failure by Tenant to pay the Additional Rent and/or charges under
this section of the lease shall constitute a default by Tenant of its
obligations under this Lease.”


Landlord shall be under no obligation to furnish any utilities to the Premises
and shall not be liable for any interruption or failure in the supply of any
such utilities to the Premises, nor shall any interruption or failure entitle
Tenant to an abatement of Rent.


Tenant agrees it will at all times keep sufficient heat in the Premises to
prevent the pipes therein from freezing.
 
 
 

--------------------------------------------------------------------------------

 

 
Landlord shall have the right to install a wireless intranet, Internet and
communications network (“Landlord’s Wi-Fi”) within the Building or Complex for
the use of itself or tenants and their respective employees and agents.  The
cost of installation, maintenance, repair and any other cost associated with the
operation of Landlord’s Wi-Fi network shall not be chargeable to Tenant as a
Common Area Maintenance Expense or utility expense unless Tenant, at its sole
discretion, subscribes to the Landlord’s Wi-Fi network, which shall be at rates
not to exceed the rates charged to other tenants of the Complex.  Tenant shall
have the right to install a wireless intranet, Internet and communications
network (“Tenant’s Wi-Fi Network”) within the Premises for the use of Tenant and
its employees, subject to this subsection and all other terms and conditions of
this Lease.  Provided, however, that Tenant shall not solicit, suffer or permit
other tenants or occupants of the Building or Complex to use Tenant’s Wi-Fi
Network or any other communications service, including, without limitation, any
wired or wireless Internet service that passes through, is transmitted through
or emanates from the Premises


7.2           Provisions of Access and Utilities. Access for separately metered
or accessed utilities, shall be provided upon Notice. Landlord shall further
provide 24/7 card key access to the Building during off hours.  Landlord shall
make available for Tenant’s nonexclusive use, the non-attended passenger
elevator facilities of the Building, seven days per week, twenty-four (24) hours
per day.  Subject to the other terms and provisions of this Lease and reasonable
Building access restrictions from equipment and other measures that may be
established by Landlord (for example, card key access), Tenant shall have access
to the Premises seven (7) days per week, twenty-four (24) hours per
day).  Landlord shall furnish during “Business Hours” heating, ventilation and
air conditioning (“HVAC”) for the Common Areas as required for the comfortable
and normal occupancy of the Premises based upon class A suburban office
buildings.  For purposes of this Lease, the “Business Hours” shall mean
8:00 a.m. to 6:00 p.m. on Monday through Friday and 9:00 a.m. to 1:00 p.m. on
Saturday (except holidays).  The cost of maintenance and service calls to adjust
and regulate the HVAC system shall be charged to Tenant if the need for
maintenance work results from either Tenant’s unreasonable adjustment of room
thermostats or Tenant’s failure to comply with its obligations under the
Lease.  Such work shall be charged at hourly rates equal to then-current
journeyman’s wages for HVAC mechanics
 
 
 

--------------------------------------------------------------------------------

 

 
7.3           Repairs. Landlord shall, as part of the Operating Expenses, repair
and maintain in a reasonably good condition (a) the Building’s shell and other
structural portions of the Building and Complex (including the roof and
foundations, floor slabs and exterior walls), (b) the basic plumbing, heating,
ventilating, air conditioning, sprinkler and electrical systems within the
Building’s core and (c) the Common Areas; provided, however, to the extent such
maintenance or repairs are required as a result of any negligence of Tenant or
any of Tenant’s agents, employees, contractors, licensees or invitees, Tenant
shall pay to Landlord, as additional rent, the costs of such maintenance and
repairs.



7.4           Interruption of Services or Repairs. Anything in this Lease to the
contrary notwithstanding, if the stoppage of services or a required repair,
which Landlord is obligated to provide for Tenant, causes any portion of the
Premises to become unusable by Tenant for more than twenty (20) consecutive
days, then and in that event Tenant, as its sole remedy, shall be entitled to a
pro-rata abatement of Fixed Rent as to such unusable portion of the Premises,
commencing with the 2nd day that the same are unusable.


ARTICLE VIII


Tenant's Additional Covenants


8.l  Affirmative Covenants.  Tenant covenants at its expense at all times during
the Term and such further time as Tenant occupies the Premises or any part
thereof:
 
 
 

--------------------------------------------------------------------------------

 

 
8.1.1  Conduct of Business.  To not occupy or use the Premises, or permit the
same or any part thereof to be occupied, or used, for any purpose other than the
Permitted Use except such other uses with the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed, and
shall not permit or suffer anything to be done or kept in the office area which
will constitute a nuisance or increase the rate of fire insurance on the
Building or the contents thereof, or which will obstruct the public halls or
stairways of the Building.  Tenant will comply with all requirements of all
governmental authorities and with all laws, ordinances, rules, and regulations
with respect to Tenant’s particular manner of occupancy or use of the Premises;
provided, however, it being understood that Tenant shall not be, and Landlord
shall be, responsible for complying with Laws or insurance requirements imposed
on the Building generally and which would have to be complied with whether
Tenant or any other tenants were then in occupancy of the Premises.  Nothing
herein contained, however, shall be deemed to impose any obligation upon Tenant
to make any structural changes or repairs unless necessitated by reason of a
particular use by Tenant of the Premises. Landlord shall use reasonable efforts
to cause other tenants in the Building to comply with Laws.  Landlord shall be
responsible for complying with all Laws affecting the design, construction and
operation of the Building (including the Premises to the extent Tenant is not
required to comply therewith as provided for above) and Project or relating to
the performance by Landlord of any duties or obligations to be performed by it
hereunder. However, if by reason of the occupancy or use of the Premises by
Tenant the rate of fire insurance on the building, its contents or the
individual offices shall be increased, then in such event, Tenant shall be
liable for and agrees to pay upon demand to Landlord the additional insurance
premiums or payments caused by its occupancy or use of the Premises.
 
8.l.2  Rules and Regulations.  To store all trash and refuse within the Premises
(it being acknowledged that Landlord shall be responsible for removing trash
from the Premises as part of the janitorial services to be provided by Landlord
pursuant to Exhibit G); to keep all drains inside the Premises clean; and to
conform to all uniform and reasonable rules and regulations which Landlord may
make in the management and use of the Complex, and to require such conformance
by Tenant's employees, and that, subject to Section 12.24 of this Lease, Tenant,
its concessionaires, officers, employees, agents, customers and invitees shall
only park their vehicles in the areas designated by Landlord and, except for the
reserved spaces, Landlord shall have the right to reasonably change the size and
location of such designated parking areas throughout the term of this Lease so
long as such parking areas are reasonably adequate for Tenant’s reasonable needs
and Tenant’s parking ratio remains the same.  See Exhibit H attached hereto.


8.l.3  Maintenance.  Damage by fire or other casualty, reasonable wear and tear
and repairs which are the responsibility of Landlord excepted, at Tenant's
expense, to keep the interior, non-structural portions of the Premises, clean,
neat and in good order, repair and condition.
 
 
 

--------------------------------------------------------------------------------

 

 
8.l.4 Compliance with Law.  To keep the Premises equipped with all safety
appliances required under applicable laws, ordinances, orders or regulations of
any public authority because of Tenant’s use of the Premises (excluding
equipment required to be installed, maintained, repairs and replaced by Landlord
pursuant to the terms of this Lease); to procure any licenses and permits
required for any such use (except that Landlord shall be required to obtain and
provide Tenant with a certificate of occupancy for the Premises); to pay all
municipal, county or state taxes assessed against the leasehold interest
hereunder, or personal property of any kind owned by or placed in, upon or about
the Premises by Tenant; and to comply with the orders and regulations of all
governmental authorities, except that Tenant may defer compliance so that the
validity of any such law, ordinance, order or regulation may be contested by
Tenant in good faith and by appropriate legal proceedings, if Tenant first gives
Landlord assurance, satisfactory to Landlord, against any loss, cost or expense
on account thereof.  Notwithstanding the foregoing, Tenant will not be required
to make any alterations or additions to the Building or the Premises in
connection with any such governmental requirements and to the extent that any
such alterations or additions are required, same shall be completed by Landlord
at its sole cost and expense unless such governmental requirements relate to
Tenant’s unique line of business and are not related to general office use.


8.l.5  Payment for Tenant's Work.  To pay promptly when due the entire cost of
any work to the Premises undertaken by Tenant and to bond against or discharge
any liens for labor or materials within twenty (20) business days after Tenant’s
receipt of any written request by Landlord; to procure all necessary permits
before undertaking such work; and to do all of such work in a good and
workmanlike manner, employing materials of good quality and complying with all
governmental requirements.


8.l.6  Indemnity and Liability Insurance.  Subject to Section 12.7 below, to
defend, save harmless and indemnify Landlord (and such other persons as are in
privity of estate with Landlord as may be set out in a written notice to Tenant
from time to time) from all claims or damage to or of any person or property
while on the Premises to the extent caused by the neglect, or other willful
misconduct of Tenant, unless arising from the negligence, intentional acts or
breach of this Lease by Landlord or other misconduct of Landlord, and from all
claims or damage to or of any person or property in or about the Building or
Complex occasioned by any neglect, or other willful misconduct of Tenant, unless
arising from negligence, intentional acts or breach of this Lease by Landlord or
other misconduct of Landlord; to maintain coverage with insurance companies
having a rating of not less than “A” by Best's Insurance Reports, or a
comparable rating agency,  qualified to do business in the state in which the
Complex is located (which may include Tenant or its affiliates or subsidiaries)
and in good standing therein public liability insurance covering the Premises
insuring Landlord (and such other persons as are in privity of estate with
Landlord as may be set out in a written notice to Tenant from time to time) as
an additional insured as well as Tenant with limits which shall, at the
commencement of the Lease Term, be at least equal to Public Liability Insurance
Limits with a $1,000,000 per accident limit, and Workers’ Compensation Insurance
with statutory limits covering all of Tenant's employees working in the
Premises, and to deposit promptly with Landlord certificates for such insurance,
and all renewals thereof, bearing a provision that the insuring company will
endeavor to give Landlord thirty (30) days written notice in advance of any
cancellation or lapse of the policy.  Landlord acknowledges and agrees that
Tenant may satisfy the Public Liability Insurance Limits through a combination
of public liability insurance and umbrella insurance coverages which, in total,
equal or exceed such limits.  Notwithstanding any other provision of this Lease,
Tenant shall have the right to include the Premises within a blanket policy of
insurance including the Premises and other locations.
 
 
 

--------------------------------------------------------------------------------

 

 
Subject to Section 12.7, Landlord shall defend, save harmless and indemnify
Tenant (and such other persons as are in privity of estate with Tenant as may be
set out in a written notice to Landlord from time to time) from all claims or
damage to or of any person or property in or about the Complex or while on the
Premises to the extent caused by the neglect, or other willful misconduct of
Landlord, unless arising from the negligence, intentional acts or breach of this
Lease by Tenant or other misconduct of Tenant.


           8.l.7  Landlord's Right to Enter.  To permit Landlord and its agents
to examine the Premises upon twenty four (24) hours prior written notice, for
any permissible reason hereunder, except in cases of emergency; to show the
Premises to prospective purchasers and lenders; to show the Premises to
prospective tenant’s two hundred seventy (270) days prior to the expiration of
the term of this Lease; and to enter the Premises to make such repairs and
replacements as Landlord is required, or may elect, to make, so long as work
does not unreasonably interfere with Tenant’s use of or access to the Premises.


           8.l.8  Personal Property at Tenant's Risk.  That all of the
furnishings, fixtures, equipment, effects and property of every kind, nature and
description of Tenant and of all persons claiming by, through or under Tenant
which, during the continuance of this Lease or any occupancy of the Premises by
Tenant or anyone claiming under Tenant may be on the Premises or elsewhere in
the Complex, shall be at the sole risk and hazard of Tenant, and if the whole or
any part thereof shall be destroyed or damaged by fire, water or otherwise, or
by the leakage or bursting of water pipes, steam pipes, or other pipes, by theft
or from any other cause, no part of said loss or damage is to be charged to or
to be borne by Landlord, unless such loss or damage is a result of the
negligence, willful misconduct or intentional acts of or breach of this Lease by
Landlord, but only to the extent that Tenant is not insured.


           8.1.9 Payment of Enforcement Costs.  To pay on demand Landlord’s
expenses, including reasonable attorney’s fees incurred in  curing any default
by Tenant under this Lease as provided in Section 10.6.  If either Landlord or
Tenant commences or engages in, or threatens to commence or engage in, any
action or litigation against the other party arising out of or in connection
with the Lease, the Premises, the Building, or the Complex, including but not
limited to, any action for recovery of any payment owed by either party under
the Lease, or to recover possession of the Premises, or for damages for breach
of the Lease, the prevailing party shall be entitled to have and recover from
the losing party reasonable attorneys’ fees and other costs incurred in
connection with the action and in preparation for said action.  This provision
shall survive the termination of the Lease.
 
 
 

--------------------------------------------------------------------------------

 

 
           8.1.10  Yield Up.  At the expiration of the Term or earlier
termination of this Lease,  to remove all trade fixtures and personal property
and all interior partitions installed by Tenant and such other installations
made by Tenant as Landlord may request in writing at the time of such
installation or Tenant may elect, to repair any damage caused by such removal,
and to remove all Tenant's signs however located, except any improvements to the
Premises undertaken pursuant to Exhibits B, C and E, and Building directory and
monument signs, and to surrender all keys to the Premises and yield up the
Premises (except for such interior partitions installed by Tenant and such other
installations made by Tenant as Landlord shall request Tenant at the time of its
approval of same, or Tenant shall elect, to remove), to broom clean and leave
the Premises in substantially the same good order and repair in which Tenant is
obligated to keep and maintain the Premises by the provisions of this
Lease.  Any property not so removed within ten (10) days after written notice
thereof from Landlord to Tenant shall be deemed abandoned and may be removed and
disposed of by Landlord in such manner as Landlord shall determine and Tenant
shall pay Landlord the entire cost and expense incurred by Landlord in effecting
such removal and disposition and in making any incidental repairs and
replacements to the Premises.


           8.2  Negative Covenants.  Tenant covenants at all times during the
Term and such further time as Tenant occupies the Premises or any part thereof:


           8.2.l  Assignment, Subletting, Etc.  Except in connection with a
Permitted Transfer (as hereinafter defined), not, without on each occasion first
obtaining the written approval of Landlord (which shall not be unreasonably
withheld, delayed or conditioned), to assign, transfer, mortgage or pledge this
Lease or sublease (which term shall be deemed to include the granting of
concessions and licenses and the like) all or any part of the Premises or suffer
or permit this Lease or the leasehold estate hereby created or any rights
arising under this Lease to be assigned, transferred or encumbered, in whole or
in part, whether voluntarily, involuntarily or by operation of law, or permit
the occupancy of the Premises by anyone other than Tenant.  Any attempted
assignment, transfer, mortgage, pledge, sublease or other encumbrance, without
such written consent shall be void, which written consent Landlord shall not
unreasonably delay.  If approved by Landlord, written evidence of approval of
such assignment, transfer, mortgage or pledge shall be delivered to Tenant
within Ten (10) days of a request.  No assignment, transfer, mortgage, sublease
or other encumbrance, whether or not approved, and no indulgence granted by
Landlord to any assignee or sublessee, shall in any way impair the continuing
primary liability (which after an assignment shall be joint and several with the
assignee) of Tenant hereunder, and no approval in a particular instance shall be
deemed to be a waiver of the obligation to obtain Landlord's approval in the
case of any other assignment or subletting.  Notwithstanding the foregoing,
Landlord hereby grants the Tenant the right to assign the Lease or sublease any
portion or all of the Premises without the consent of Landlord to: (i) a
subsidiary or affiliated company or to any corporate successor (upon merger,
consolidation or reorganization); (ii) any entity that controls, is controlled
by, or is under common control with Tenant (the “Permitted
Transfers”).  Notwithstanding anything to the contrary herein contained, Tenant
hereby agrees that Tenant shall remain primarily liable for all obligations
under this Lease notwithstanding any assignment or subletting whether or not
Landlord’s consent is required.
 
 
 

--------------------------------------------------------------------------------

 

 
           8.2.2  Overloading, Nuisance, Etc.  Not to injure, overload, deface
or otherwise harm the Premises; nor commit any nuisance; nor permit the emission
of any objectionable noise or odor; nor burn any trash or refuse within the
Complex; nor make any use of the Premises which is improper, offensive or
contrary to any law or ordinance or which will invalidate or increase the cost
of any of Landlord's insurance; nor use any advertising medium that may
constitute a nuisance, such as loud-speakers, sound amplifiers, phonographs or
radio or television broadcasts in a manner to be heard outside the Premises; nor
do any act tending to injure the reputation of the Complex; store or dispose of
trash or refuse on, or otherwise obstruct, the driveways, walks, malls, parking
areas and other Common Areas in the Complex; nor park trucks or delivery
vehicles outside the Premises so as to interfere unreasonably with the use of
any driveways, walks or parking areas; nor permit Tenant's officers or employees
to use any parking areas other than those designated by Landlord for such use or
as permitted hereunder; nor use the walks for any purpose other than pedestrian
traffic; nor permit or suffer any utility facility to be
overloaded.  Notwithstanding anything contained herein, any installations,
alterations or additions installed pursuant to Section 8.2.3 shall not be
construed to be in breach this Section 8.2.2.


           8.2.3 Installation, Alteration or Additions.  Not to make any
installations, alterations or additions (except that Tenant shall be permitted
to make immaterial nonstructural alterations of the Premises without the prior
approval of the Landlord), to the Premises that can be considered material
and/or structural in nature, nor permit the painting or placing of any exterior
signs, placards or other advertising media, awnings, aerials, antennas or
flagpoles, or the like, without on each occasion obtaining prior written consent
of Landlord, and then only pursuant to plans and specifications approved by
Landlord in advance in each instance, it being understood that exterior signs
will not be permitted and that all other signs will be required to be consistent
with the sign criteria set forth in Exhibit E.  Tenant agrees to employ for such
work described in this Section 8.2.3 one or more responsible contractors whose
labor will not interfere with other labor working in the Complex and to cause
such contractors employed by Tenant to carry Workers’ Compensation Insurance in
accordance with statutory requirements and Comprehensive Public Liability
Insurance covering such contractors on or about the Premises in amounts at least
equal to the limits set forth in Section l.l and to submit certificates
evidencing such coverage to Landlord prior to the commencement of such
work.  Notwithstanding the foregoing, Landlord's consent shall not be required
for any cosmetic changes or nonstructural alterations which cost less than
$30,000 to complete.  Landlord shall inform Tenant at the time of its approval
of proposed alterations whether such alterations require removal at the end of
the Lease Term.


           8.2.4  Trade Fixtures and Landlord's Lien.  All trade fixtures,
appliances and equipment owned by Tenant and installed in the Premises shall
remain the property of Tenant and, provided same may be removed without causing
any damage to the Premises, shall be removable from time to time and also at the
expiration of the Term, or any extended period or other termination
thereof.  Notwithstanding anything contained in this Lease to the contrary or
which might be construed to the contrary, the Tenant may not remove any floor
coverings, ceilings or ceiling material, walls or wall coverings or any
plumbing, electrical, lighting, heating, or ventilation, air conditioning or any
other mechanical or utility systems.  Notwithstanding any provision in the Lease
to the contrary, Landlord shall not have and hereby expressly waives any and all
constitutional, statutory and contractual liens against the assets or property
of Tenant, and Tenant may remove such items at any time and from time to
time.  Landlord agrees to execute and deliver to Tenant within ten (10) days
following receipt of a written request therefore, such documents as may be
reasonably requested by Tenant to evidence and confirm such waiver.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE IX
Casualty or Taking; Landlord’s Insurance


           9.l Landlord to Repair or Rebuild.  In case the Premises or any part
thereof shall be damaged or destroyed by fire or other casualty, or ordered to
be demolished by the action of any public authority in consequence of a fire or
other casualty, this Lease shall, unless it is terminated as provided below and
in Section 9.2 or Section 9.3, remain in full force and effect and Landlord
shall, at the earlier of one hundred eighty days (180) days after the date of
the casualty or promptly after the receipt of the insurance proceeds for such
damage or as soon as practicable, in the event that insurance proceeds shall not
be available, proceed with the restoration of the Premises in substantially the
condition in which the same existed prior to the damage with such changes as
Landlord may desire to make, except for Tenant's stock and trade fixtures,
furniture, furnishings, removable floor coverings, equipment, signs and other
property, and Tenant shall promptly proceed with the restoration or replacement
of Tenant's stock and trade, trade fixtures, furniture, furnishings, removable
floor coverings, equipment, signs and all other property of Tenant and
decorations in or around the Premises.  Notwithstanding the foregoing, in the
event such repair is not completed within two hundred ten (210) days following
the date of the casualty subject to force majeure considerations, Tenant shall
have the right to terminate this Lease by written notice to Landlord at any time
prior to Landlord’s completion of such repairs, in which event, Tenant shall
have a reasonable period of time thereafter to move out of the Premises. Within
forty-five (45) days of a fire or other casualty, Landlord shall notify Tenant
whether or not Landlord intends to restore the Premises within the said two
hundred ten (210) day period following said fire or other casualty.


9.2   Right to Terminate in Event of Casualty.  In the event (a) the Premises
shall be damaged by fire or other casualty to the extent of more than
Twenty-five (25%) Percent of the cost of replacement thereof, or (b) the
Building in which the Premises is located shall be damaged by fire or other
casualty to the extent or more than Twenty-five (25%) Percent of the aggregate
cost of replacement of the Building, or (c) the Premises or the Building in
which the Premises is located shall be damaged by fire or other casualty and
either the loss shall not be covered by Landlord’s insurance or the net
insurance proceeds (after deducting all expenses in connection with obtaining
same) shall by reasonable anticipation be insufficient to pay for the repair or
restoration work to be done by Landlord, then, in any such event Landlord may
terminate this Lease by notice given within ninety (90) days after such event,
and upon the date specified in such notice, which shall be not less than thirty
(30) days nor more than sixty (60) days after the giving of said notice, this
Lease shall terminate.  If restoration of the Premises shall be reasonably
estimated to require more than 210 days to complete from the date of the
casualty then, Tenant shall have the right, exercisable by notice to Landlord
(“Tenant’s Notice”) within thirty (30) days after receipt by Tenant of the
Landlord’s Notice or after the expiration of the 210 day period for completion
of restorations as the case may be, to terminate this Lease effective not less
than thirty (30) days after the date of Tenant’s Notice or the expiration of
such 210 day period.  In the event the Premises shall be damaged by fire or
other casualty to the extent of less than Ten (10%) Percent of the cost of the
replacement thereof during the last two (2) years of the Term, then in any such
event, Tenant may terminate this Lease by notice given within ninety (90) days
after such event, and upon the date specified in such notice, which shall be not
less than thirty (30) days nor more than sixty (60) days after the giving of
said notice, this Lease shall terminate.  If the Premises shall be damaged by
fire or other casualty to the extent of more than Ten (10%) Percent of the cost
of replacement thereof during the last two (2) years of the Term, Tenant may
terminate this Lease by notice given before Landlord commences any repair or
restoration work and in any event within thirty (30) days after such damage and
this Lease shall terminate upon the giving of such notice.


9.2.1  Substitute Office Space.  Notwithstanding the provisions of Sections 9.1
and 9.2, Landlord shall provide suitable substitute office space to Tenant at
Tenant’s request in the event, and only in the event, that a casualty loss in
the Building or Complex occurs that materially interferes with Tenant’s use of
the Premises and it’s ability to conduct it business.
 
 
 

--------------------------------------------------------------------------------

 

 
           9.3  Termination in Event of Taking.  If all the Premises are taken
by eminent domain, this Lease shall terminate when Tenant is required to vacate
the Premises.  If by a taking the floor area of the Premises is reduced by more
than Five (5%) Percent thereof, or if said taking materially interferes with
Tenant’s use of the Premises, this Lease may, at the option of either party, be
terminated, as of the date when Tenant is required to vacate the portion of the
Premises so taken, by written notice given to the other not more than thirty
(30) days after the date on which the party desiring to terminate receives
notice of the taking. If any portion of the parking lot is taken by eminent
domain such that Landlord’s obligation to provide parking under Section 12.23 is
impaired, Landlord shall provide such parking in the parking lot in the Complex
as close as reasonably possible to the Building or shall reimburse Tenant for
any costs incurred in acquiring such parking.  Notwithstanding the foregoing, in
the event neither party elects to terminate this Lease, Landlord shall restore
the Premises to an architectural whole within ninety (90) days after the date of
such taking.


           9.4  Landlord Reserves Award.  Landlord reserves and excepts all
rights to awards for damages to the Premises and the leasehold hereby created
now accrued or hereafter accruing (not including a separate award for Tenant's
moving expenses, if any, or awards for damages to Tenant's trade fixtures,
interior partitions installed by Tenant and other installations made by Tenant
which Tenant is entitled to remove upon termination of this Lease) by reason of
anything lawfully done in pursuance of any public or other authority; and by way
of confirmation Tenant grants to Landlord all Tenant's rights to such awards and
covenants to execute and deliver such further instruments of assignment thereof
as Landlord may from time to time request.


           9.5  Abatement of Rent.  In the event of any casualty or taking or in
the event that any repairs, replacements, improvements, alterations, additions
or any other work materially interferes with Tenant’s parking rights or use of
or access to the Premises, a just proportion of the Rent payable hereunder,
according to the nature and extent of the injury, shall be abated until
completion of repairs or rebuilding or termination of this Lease, as the case
may be; and in the case of a taking which permanently reduces the area of the
Premises, or if following a casualty the restored Premises are smaller in area
than the original area of the Premises, a just proportion of the rent shall be
abated and Tenant’s Proportionate Share shall be reduced for the remainder of
the Term.
 
 
 

--------------------------------------------------------------------------------

 

 
           9.6         Landlord’s Insurance.  Landlord shall, at all times
during the Lease Term  maintain commercial general liability insurance relating
to Landlord’s operation of the Complex, including coverage for personal and
bodily injury and death, and damage to others’ property, with limits which shall
at all times during the term of this Lease be at least equal to those stated in
Section 1.1 or for such higher limits as are customarily carried with respect to
similar properties in the area where the Complex is located, insuring against
injury or death to any person or persons and damage to property.  Landlord
shall, at all times during the Term maintain a policy or policies of insurance
with the premiums thereon fully paid in advance, insuring the Building, Complex
and Leasehold Improvements against loss or damage by fire, explosion, or other
hazards and contingencies for the full replacement value thereof.  Landlord
shall, at all times during the Lease Term maintain (a)loss of rental income
insurance or loss of insurable gross profits commonly insured against by prudent
landlords, and (b) such other insurance (including boiler and machinery
insurance) as Landlord reasonably elects to obtain or any Complex or Building
mortgagee requires.  Landlord shall provide Tenant with certificates evidencing
such coverage upon request.


ARTICLE X
Defaults


           l0.l  Events of Default - Tenant.  An “Event of Default” hereunder
shall have occurred: (a) if Tenant shall default in the performance of any of
its obligations to pay Rent, Annual Fixed Rent or Additional Rent, hereunder and
if such default shall continue for ten (l0) days after Tenant’s receipt of
written notice from Landlord designating such default, or if within thirty (30)
days after Tenant’s receipt of written notice from Landlord to Tenant specifying
any other non-monetary default or defaults Tenant has not commenced diligently
to correct the default or defaults non-monetary so specified or has not
thereafter diligently pursued such correction to completion, or (b) if any
assignment shall be made by Tenant or any guarantor of Tenant for the benefit of
creditors, or (c) if Tenant's leasehold interest shall be taken on execution, or
(d) if a petition is filed by Tenant or any guarantor of Tenant for adjudication
as a bankrupt, or for reorganization or an arrangement under any provision of
the Bankruptcy Act as then in force and effect, or (e) if any involuntary
petition under any of the provisions of said Bankruptcy Act is filed against
Tenant or any guarantor of Tenant and such involuntary petition is not dismissed
within thirty (30) days thereafter, then, and in any of such cases, Tenant shall
be in default under this Lease.  Upon the occurrence and during the existence of
an Event of Default, Landlord lawfully may, in addition to and not in derogation
of any remedies for any preceding breach of covenant, immediately or at any time
thereafter and with demand or notice and with process of law (forcibly, if
necessary) enter into and upon the Premises or any part thereof in the name of
the whole and repossess the same as of Landlord's former estate and expel Tenant
and those claiming through or under Tenant and remove its and their effects
(forcibly, if necessary) without being deemed guilty of any manner of trespass
and without prejudice to any remedies which might otherwise be used for arrears
of rent or preceding breach of covenant, and upon such entry or mailing as
aforesaid, this Lease shall terminate, and Landlord, without notice to Tenant,
may store Tenant's effects, and those of any person claiming through or under
Tenant at the expense and risk of Tenant, and, if Landlord so elects, may sell
such effects at public auction and apply the net proceeds to the payment of all
sums due to Landlord from Tenant, if any, and pay over the balance, if any, to
Tenant.  Notwithstanding anything to the contrary set forth above in this
Section l0.l, if Tenant shall default in the performance of any of its
obligations which Tenant has defaulted in more than twice previously in the same
Lease Year (although Tenant shall have cured any such previous default after
notice from Landlord and within the notice period) then Landlord lawfully may,
but shall not be obligated to, immediately, or at any time thereafter during the
existence of such default, and without demand or further notice, avail itself of
and exercise any remedies permitted in this Section l0.l or by law, including
but not limited to termination of this Lease.
 
 
 

--------------------------------------------------------------------------------

 

 
           l0.2  Landlord’s Remedies.  In the event that this Lease is
terminated under any of the provisions contained in Section l0.l or shall be
otherwise terminated for breach of any obligation of Tenant under this Lease,
Tenant covenants to pay forthwith to Landlord, as compensation, the excess of
the total Rent reserved for the remainder of the Term over the rental value of
the Premises for the balance of the Term.  In calculating the Rent reserved
there shall be included, in addition to the Annual Fixed and all additional
rent, the value of all other considerations agreed to be paid or performed by
Tenant for the remainder, such amounts being discounted to present value at
eight percent (8%) per annum.  Tenant further covenants as an additional and
cumulative obligation after such ending to pay punctually to Landlord all the
sums and perform in the same manner and to the same extent and at the same time
as if this Lease had not been terminated.  In calculating the amounts to be paid
by Tenant under the first sentence of this Section 10.2. Tenant shall be
credited with any amount paid to Landlord as compensation as in this Section
l0.2 provided and also with the net proceeds of any rent obtained by Landlord by
reletting the Premises, after deducting all Landlord's expenses in connection
with such reletting, including, without limitation, all repossession cost,
brokerage commissions, fees for legal services and expenses of preparing the
Premises for such reletting, it being agreed by Tenant that Landlord may (i)
relet the Premises or any part or parts thereof for a term or terms which may,
at Landlord's option, be equal to or less than or exceed the period which would
otherwise have constituted the balance of the Lease Term and may grant such
concessions and free rent as Landlord in its sole judgment considers advisable
or necessary to relet the same, and (ii) make such alterations, repairs and
decorations in the Premises as Landlord in its sole judgment considers advisable
or necessary to relet the same, and no action of Landlord in accordance with the
foregoing or failure to relet or to collect rent under reletting shall operate
or be construed to release or reduce Tenant's liability as aforesaid.


           Nothing contained in this Lease shall, however, limit or prejudice
the right of Landlord to prove for and obtain in proceedings for bankruptcy or
insolvency by reason of the termination of this Lease, an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater, equal to, or less than the amount of the loss or damages
referred to above.
 
 
 

--------------------------------------------------------------------------------

 

 
10.3.           Events of Default – Landlord.  The following events shall be
deemed to be events of default by Landlord under this Lease:


(a)           Landlord within thirty (30) days after receiving written notice,
fails to comply with a material term, provision or covenant of this Lease which
failure materially and adversely affects Tenant’s use of Premises as an office
use; or


(b)          Landlord makes a representation or warranty in this Lease, or in
any certificate, demand or request made under this Lease that proves at any time
to be incorrect in any material respect and the same materially and adversely
affects Tenant’s use or its intended use of the Premises.


10.4           Tenant’s Remedies.  Upon the occurrence of any of the events of
default described in 10.3 above, or elsewhere in this Lease, Tenant shall have
the right of self help as well as all other rights and remedies at law and
equity provided that if the default is of such a nature that Tenant is
completely prevented from operating in the Premises for the Permitted Use for a
period of one-hundred twenty (120) consecutive days, then, in that event, Tenant
shall have the sole right to terminate this Lease, which right to terminate
shall only exist after Landlord shall have been given an opportunity to cure
such default within one-hundred twenty (120) days; further provided however that
nothing contained herein shall obligate or subject the Landlord to consequential
and/or indirect damages as a result of any occurrence or event of default by the
Landlord under the terms of this Lease Agreement.


           l0.5  Remedies Cumulative.  Any and all rights and remedies which
Landlord may have under this Lease, and at law and equity, shall be cumulative
and shall not be deemed inconsistent with each other, and any two or more of all
such rights and remedies may be exercised at the same time insofar as permitted
by law.  Notwithstanding any provision in this Lease to the contrary, except for
Tenant being liable to Landlord for consequential damages upon a violation by
Tenant of the provisions of Section 12.20 of this Lease, (1) Neither Landlord
nor Tenant shall be liable to the other for any consequential, exemplary or
punitive damages or lost profits, (2) Landlord shall not be entitled to lock
Tenant out of the Premises absent a court order, (3) Landlord and Tenant shall
use good faith, commercially reasonable efforts to mitigate the party’s
respective damages, (4) Tenant shall be entitled to vacate the Premises for all
or part of the Term of this Lease without penalty provided Tenant continues to
pay rent and all other changes under the Lease in accordance with the terms of
the Lease.


           l0.6  Right to Cure Defaults.  Landlord may, but shall not be
obligated to, cure, at any time, following ten (l0) days' prior written notice
to Tenant, except in cases of emergency when no notice shall be required, any
default by Tenant under this Lease; and whenever Landlord so elects, all costs
and expenses incurred by Landlord, including reasonable attorney's fees, in
curing a default shall be paid by Tenant to Landlord as additional rent on
demand.  
 
 
 

--------------------------------------------------------------------------------

 

 
           l0.7  Effect of Waivers of Default.  No consent or waiver, express or
implied, by Landlord to or of any breach of any covenant, condition or duty of
Tenant shall be construed as a consent or waiver to or of any other breach of
the same or any other covenant, condition or duty.


           10.8           Payment of Cost of Enforcement.  If either party
hereto institute any action or proceeding to enforce any provision hereof by
reason of any alleged breach of any provision of this Lease, the prevailing
party shall be entitled to receive from the losing party all reasonable
attorneys' fees and all court costs in connection with such proceeding.


ARTICLE XI


Security Deposit


           11.1           There shall be no Security Deposit due and payable
hereunder.


ARTICLE XII


Miscellaneous Provisions


           l2.l  Notice from One Party to the Other.  Any notice from Landlord
to Tenant or from Tenant to Landlord shall be deemed duly served if mailed
by  certified mail/return receipt requested, Federal Express, UPS or some other
similar receipted overnight delivery courier services addressed, if to Tenant,
at the Address of Tenant or such other address as Tenant shall have last
designated by notice in writing to Landlord and, if to Landlord, at the Address
of Landlord or such other address as Landlord shall have last designated by
notice in writing to Tenant.


           l2.2  Quiet Enjoyment.  Landlord agrees that upon Tenant's paying the
Rent and performing and observing the agreements, conditions and other
provisions on its part to be performed and observed, Tenant shall and may
peaceably and quietly have, hold and enjoy the Premises during the Term without
any manner of hindrance or molestation from Landlord or anyone claiming under
Landlord, subject, however, to the terms of this Lease and to any mortgage or
other instrument which may be superior to this Lease.


           l2.3  Brokerage.  Landlord shall pay to Tenant’s exclusive broker, CB
Richard Ellis (“Broker”), a commission in accordance with a separate agreement
between Landlord and Broker.  Landlord and Tenant mutually acknowledge that
there are no other procuring brokers involved in this transaction other than CB
Richard Ellis whom Landlord shall pay in full Tenant shall indemnify Landlord
from any claims by any third party.


           l2.4 Lease Not to be Recorded.  Tenant agrees that it will not record
this Lease.  Both parties shall, upon the request of either, execute and deliver
a notice or short form of this Lease in such form, if any, as may be permitted
by applicable statute. If this Lease is terminated before the Term expires, the
parties shall execute, deliver and record an instrument acknowledging such fact
and the actual date of termination of this Lease, and Tenant hereby appoints
Landlord its attorney-in-fact in its name and behalf to execute such instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
           l2.5  Bind and Inure:  Limitation of Landlord's Liability. The
obligations of this Lease shall run with the land, and this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns except that only the original Landlord named herein shall
be liable for obligations accruing before the beginning of the Term, and
thereafter the original Landlord named herein and each successive owner of the
Premises shall be liable only for obligations accruing during the period of its
ownership. The obligations of Landlord shall be binding upon the assets of
Landlord which comprise only the Building (and the rents, income sales proceeds
and insurance proceeds therefrom) but not upon other assets of Landlord nor any
other land owned by Landlord near or adjacent to the Building.  Without limiting
the next preceding sentence, it is expressly agreed that if Landlord is a trust,
Landlord's obligations hereunder shall not be binding upon the trustees of said
trust individually nor upon the shareholders or beneficiaries of said trust, but
only upon the trustees as trustees and upon their trust estate.


           l2.6  Acts of God.  In any case where either party hereto is required
to do any act (other than Tenant's obligation to pay rent), delays caused by or
resulting from Acts of God, war, civil commotion, acts of terrorism, fire or
other casualty, labor difficulties, shortages of labor, materials or equipment,
government regulations, permitting difficulties, failure to obtain building
permit or other causes beyond such party's reasonable control shall not be
counted in determining the time during which such act shall be completed,
whether such time be designated by a fixed date, a fixed time or "a reasonable
time".


           l2.7 Waiver of Subrogation.  Landlord and Tenant waive all rights to
recover against each other or against any other tenant or occupant of the
building or against the officers, directors, shareholders, partners, joint
ventures, employees, agents, customers, invitees, or business visitors of each
other or of any other tenant or occupant of the Building for any property loss
or damage arising from any cause covered by any insurance required to be carried
by each of them pursuant to this Lease or any other insurance actually carried
by each of them, including negligence of the other party hereto.  Landlord and
Tenant will cause their respective insurers to issue appropriate waiver of
subrogation rights endorsements to all policies of insurance carried in
connection with the Building or the Premises or the contents of either of them.


           l2.8  Status Certificate.  Tenant agrees from time to time, upon not
less than twenty (20) days' prior written request by Landlord, to execute,
acknowledge and deliver to Landlord a statement in writing in form reasonably
acceptable to Tenant certifying that this Lease is unmodified and in full force
and effect and that Tenant has no defenses, offsets or counterclaims against its
obligations to pay the Annual Fixed Rent and any Additional Rent and other
charges and to perform its other covenants under this Lease (or, if there have
been any modifications that the same is in full force and effect as modified and
stating the modifications and, if there are any defenses, offsets, or
counterclaims, setting them forth in reasonable detail), and the dates to which
the Annual Fixed Rent and any additional rent and other charges have been
paid.  Any such statement delivered pursuant to this Section l2.8 may be relied
upon by any prospective purchaser or mortgagee of the Premises, Building or the
Complex or any prospective assignee of any such mortgage.
 
 
 

--------------------------------------------------------------------------------

 

 
           l2.9  Rights of Mortgagee, Subordination, Estoppel Certifcate.


            l2.9.l  It is agreed that the rights and interest of Tenant under
this Lease shall be (i) subject and subordinate to any present or future
mortgage or mortgages and to any and all advances to be made thereunder, and to
the interest thereon upon the Premises or any property of which the Premises are
a part, if the holder of such mortgage or mortgages shall elect, by notice to
Tenant, to subject and subordinate the rights and interest of Tenant under this
Lease to its mortgage, or (ii) prior to  present or future mortgage or
mortgages, if the holder of such mortgage shall elect, by notice to Tenant, to
give the rights and interest of Tenant under this Lease priority to its
mortgage.  In the event of either of such elections, and upon notification by
the holder of such mortgage or mortgages to that effect, the rights and interest
of Tenant under this Lease shall be deemed to be subordinate to, or to have
priority over, as the case may be, said mortgage or mortgages, irrespective of
the time of execution or time of recording of any such mortgage or
mortgages.  Tenant agrees that it will, within twenty (20) days of Tenant’s
receipt of a request of Landlord, execute, acknowledge and deliver any and all
instruments in form reasonably acceptable to Tenant deemed by Landlord necessary
or desirable to give effect to or notice of such subordination or priority.  Any
mortgage to which this Lease shall be subordinated may contain such terms,
provisions and conditions as the mortgagee deems usual or customary.  No holder
of a mortgage shall be liable either as mortgagee or as assignee to perform, or
be liable in damages for failure to perform, any of the obligations of Landlord
unless and until such holder shall have acquired indefeasible title to the
Premises and then only subject to and with the benefit of the provisions of
Section l2.5.  The word "mortgage" as used herein includes mortgages and
modifications, consolidations, extensions, renewals, replacements and
substitutes thereof.
 
12.9.2  Within twenty (20) days following the execution of this Lease, Landlord
and Tenant shall execute and deliver a subordination, non-disturbance and
attornment agreement (“SNDA”) in the form required by Citizens Bank and Landlord
shall procure such Citizens Bank execution.


           l2.9.3  Notwithstanding the foregoing, Landlord shall provide for the
execution and delivery by Tenant  a SNDA from any mortgagee holding a mortgage
and this Lease shall not be subordinate to any such mortgage until such time as
the SNDA has been executed and delivered by the holder of such mortgage to
Tenant. Such agreement shall be delivered contemporaneously with the execution
of the Lease.  In the event that the holder of any mortgage or prospective
mortgage on the property of which the Premises are a part, shall request any
modification of any of the provisions of this Lease not substantially affecting
Tenant’s rights, Tenant agrees to enter into a written agreement in recordable
form with such holder or prospective holder, which shall effect such
modification and shall provide that such modification shall become effective and
binding upon Tenant and shall have the same force as an amendment to this Lease
in the event of a foreclosure or other similar action taken by such holder or
prospective holder.  A provision directly relating to the rents payable
hereunder, the duration of Lease Term hereof, or the size, use or location of
the Premises shall be deemed a provision substantially affecting Tenant's
rights, as well as a material change in the terms of the Lease in the reasonable
judgment of the Tenant.
 
 
 

--------------------------------------------------------------------------------

 

 
           l2.9.3a  No assignment or sublease by Tenant of this Lease and no
agreement to make or accept any surrender, termination or cancellation of this
Lease and no agreement to modify so as to reduce the Rent, change the Term, or
otherwise materially change the rights of Landlord under this Lease, or to
relieve Tenant of any obligations or liability under this Lease, shall be valid
unless consented to by Landlord's mortgagees of record, if any; provided, that
Landlord shall be responsible for obtaining such consent and by executing any
such document, shall be deemed to have represented to Tenant that such consent
has been obtained. No act or failure to act on the part of Landlord which would
entitle Tenant under the terms of this Lease, or by law, to be relieved of
Tenant's obligations hereunder or to terminate this Lease, shall result in a
release or termination of such obligations or a termination of this Lease unless
(i) Tenant shall have first given written notice of Landlord's act or failure to
act to Landlord's mortgagees of record, if any, specifying the act or failure to
act on the part of Landlord which could or would give basis to Tenant's rights;
and (ii) such mortgagees, after receipt of such notice, have failed or refused
to correct or cure the condition complained of within a Reasonable Time
thereafter; but nothing contained in this Section l2.9.3 shall be deemed to
impose any obligation on any such mortgagees to correct or cure any such
condition. “Reasonable Time" as used above means and includes a reasonable time
to obtain possession of the mortgaged premises if the mortgagee elects to do so
and a reasonable time to correct or cure the condition if such condition is
determined to exist. Tenant agrees on request of Landlord to execute and deliver
from time to time any agreement which may reasonably be deemed necessary to
implement the provisions of this Section l2.9.


The covenants and agreements contained in this Lease with respect to the rights,
powers and benefits of a mortgagee (particularly, without limitation thereby,
the covenants and agreements contained in this Section l2.9) constitute a
continuing offer to any person, corporation or other entity becoming the
mortgagee of the mortgaged premises, and such mortgagee is hereby constituted an
obligee of Tenant to the same extent as though its name were written hereon as
such; and such mortgagee shall be entitled to enforce such provisions in its own
name.


12.9.4            Landlord and Tenant agree to execute, acknowledge and deliver
to the other party, and to any assignee, mortgagee, lender or any other third
party which either may designate, a statement in writing (an “Estoppel
Certificate”) certifying that, if true, (i) to the best of that party's
knowledge, this Lease is unmodified and in full force and effect, (ii) that said
party has no known defenses, offsets or counterclaims against its obligations to
pay the Rent or any other charges and to perform its other covenants under this
Lease (or, if there have been any modifications that the same is in full force
and effect as modified and stating the modifications and, if there are any known
defenses, offsets or counterclaims, setting them forth in reasonable detail),
and (iii) a statement that, to the best of that party's knowledge, the other
party is not in default hereunder (or if in default, the general nature of such
default).  The Estoppel Certificate shall be delivered by Tenant within thirty
(30) days of request thereof by Landlord.
 
 
 

--------------------------------------------------------------------------------

 

 
           l2.l0  No Accord and Satisfaction.  No acceptance by Landlord of a
lesser sum than the Annual Fixed Rent, additional rent or any other charge then
due shall be deemed to be other than on account of the earliest installment of
such rent or charge due, nor shall any endorsement or statement on any check or
any letter accompanying any check or payment as rent or other charge be deemed
an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord's right to recover the balance of such installment
or pursue any other remedy in this Lease provided.


           l2.l1  Applicable Law and Construction.  This Lease shall be governed
by and construed in accordance with the laws of the state in which the Complex
is located.  If any term of this Lease, or the application thereof to any person
or circumstances, shall to any extent be invalid or unenforceable, the remainder
of this Lease, or the application of such term to persons or circumstances other
than those as to which it is invalid or unenforceable, shall not be affected
thereby, and each term of this Lease shall be valid and enforceable to the
fullest extent permitted by law.  There are no oral or written agreements
between Landlord and Tenant affecting this Lease. This Lease may be amended only
by instruments in writing executed by Landlord and Tenant. The titles of the
several Articles and Sections contained herein are for convenience only and
shall not be considered in construing this Lease.  If there be more than one
tenant of the Premises, the obligations imposed by this Lease upon Tenant shall
be joint and several.


           l2.l2 Warranties.  It is agreed that no warranties or
representations, either express or implied in law or in fact, have been made by
Landlord.


           l2.l3 Submission not an Option.  The submission of this Lease or a
summary of some or all of its provisions for examination does not constitute a
reservation of or option for the Premises, or an offer to Lease, it being
understood and agreed that this Lease shall not bind Landlord nor Tenant in any
manner whatsoever until it has been approved and executed by Landlord and
Tenant.


           l2.l4  Holdover by Tenant; Tenant at Will.  If the Tenant remains in
possession of the premises after the expiration of the terms of this Lease and
continues to pay rent without any express agreement as to holding over, the
Landlord's acceptance of rent will be deemed an acknowledgment of the Tenant's
holding over upon a month-to-month tenancy, subject, however, to all of the
terms and conditions of this Lease except as to the term hereof and any option
to renew the term.
 
 
 

--------------------------------------------------------------------------------

 

 
           l2.l5  Tenancy at Sufferance.  If the Tenant remains in possession of
the Premises after the expiration of the term of this Lease, whether as a
month-to-month tenant pursuant to Section l2.l4 or otherwise, and the Landlord
at any time declines to accept the rent at the rate specified herein, then the
Tenant's holding over thereafter will be deemed to be as a tenant at
sufferance.  The Tenant will nevertheless be subject to all of the terms and
conditions of this Lease except as to the term hereof and any option to renew
the term and except that the Tenant will pay monthly rent at 125% of the amount
otherwise due hereunder and, if Tenant remains in occupancy for in excess of
sixty (60) days after the expiration of the term of this Lease, Tenant will pay
all reasonable and actual losses, costs or damages (including reasonable
attorneys' fees) sustained by the Landlord on account of such holding over.


           l2.16 Not a Partnership.  Landlord shall not be deemed, in any way or
for any purpose, to have become, by the execution of this Lease or any action
taken thereunder, a partner of Tenant in its business or otherwise a joint
venturer, or a member of any enterprise with Tenant.


           l2.17  Joint and Several Liability.  If two or more individuals,
corporations, partnerships or other business associations, or any combination of
two or more thereof, shall sign this Lease as Tenant, the liability of each such
individual, corporation, partnership or other business association to pay rent
and perform all other obligations hereunder shall be deemed to be joint and
several.


           l2.18  Items Included in Rent.  Notwithstanding anything in this
Lease to the contrary, all amounts payable by Tenant to or on behalf of Landlord
under this Lease, whether or not expressly denominated as Rent, including,
without limitation, the Annual Fixed Rent and any Additional Rent, shall
constitute rent for the purpose of Section 502(b)(7) of the Bankruptcy Code.


           l2.19  Signs.  Tenant shall not place or install, or permit or suffer
to be placed, installed or maintained, any sign upon or outside of the Premises
or in any part of the entire Premises unless approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed.  Landlord
consents to the installation of Tenant’s signage described herein and as
described on Exhibit D attached hereto.  Tenant shall not place, install or
maintain on the exterior of the Premises, any awning, canopy, banner, flag,
pennant, aerial, tent or the like; nor shall Tenant place or maintain on the
glass of any window or door of the Premises, or inside the Premises, any sign,
decoration, lettering, advertising matter, shade or blind or other thing of any
kind other than signage which has been approved by Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed.  Notwithstanding
anything to the contrary herein contained, Tenant shall be granted significant
identity on the Building visible from Interstate 95 and monument signage
directly in front of the Building, visible from entry streets.  Landlord shall
pay for the planning, fabrication, installation and maintenance of such Building
and Monument signage.  Tenant shall also be listed on the Building directory and
shall be entitled to place signs bearing Tenant’s name inside the Premises which
are visible from outside the Premises.


           12.20 Environmental Indemnity.  Tenant shall defend, indemnify and
save harmless Landlord and its agents and employees against all loss, liability
or expense relating to personal property or economic injury (including any costs
incurred by Landlord in connection with the correction of any violation of
environmental laws if Landlord is required by law to perform such correction)
arising from the presence of hazardous materials located within the Premises or
Complex if introduced by Tenant in violation of law.  For purposes of this Lease
the term “environmental laws” shall be defined to include all present or future
laws or regulations regarding the use, storage, removal or abatement of
hazardous, toxic and/or environmentally controlled materials.
 
 
 

--------------------------------------------------------------------------------

 

 
Landlord hereby represents to Tenant that, there is no hazardous materials or
EHM’s located on the Premises and accordingly hereby agrees to remediate any
such hazardous material condition that materially affects Tenant’s use of the
Premises.  If Landlord fails to remediate within a period of one hundred eighty
(180) days, Tenant’s sole remedy shall be to terminate if the existence of such
hazardous materials materially affects Tenant’s use of the Premises.  Landlord
shall provide confirmation that the premises are free of any environmentally
hazardous material.  Landlord agrees to comply, and to cause other tenants at
the Building to comply, with all Environmental Laws concerning the proper
storage, handling and disposal of any toxic or hazardous materials or
substances.  Anything contained in this Lease to the contrary notwithstanding,
Tenant shall have the right to store and use at the Premises reasonable
quantities of office supplies and materials.


12.21  Compliance with Laws; Handicap Access  The Building and Common Area
ancillary to the Building to be constructed by Landlord on the Complex shall be
in compliance with all laws, rules and regulations of any governmental authority
applicable thereto, including without limitation, the Americans with
Disabilities Act (ADA).


            12.22  Parking.  The building has a five (5) per thousand (1,000)
square feet of rentable area parking ratio with building front visitor parking
and handicapped parking designated per code.  Tenant shall be granted five (5)
parking spaces per thousand (1,000) square feet of rentable area for its use
during the Lease Term and any extensions.  All parking is included in Base Rent.


            12.23  Security.  Landlord shall provide limited security for the
Building in the form of 24 hour per day guard service and a card key access
system.  Tenant shall have the right to install any additional security systems
within the Premises, including, but not limited to, a controlled access system
for the Premises.


12.24  Crossings Park Land Condominium.  Tenant hereby acknowledges that the
Premises and the Building of which it is located is constructed on a land
condominium and is therefore subject to the encumbrances, restrictions, bylaws
and rules and regulations of the Crossing Park Land Condominium.  The Tenant
acknowledges that it has received a copy, read and understands the so-called
“condominium documents” that affect the Premises.


12.25           Relationship Disclosure. Landlord represents and warrants that
to its best knowledge, if Landlord is an individual, he/she is not, and, if
Landlord is an entity other than an individual, no trustee, shareholder, general
partner, member, officer, director or employee of Landlord is, an officer,
director or employee of Tenant or its affiliates nor a “Family Member” of such
officer, director or employee. “Family Member” shall include the son, daughter,
stepson, stepdaughter, father, mother, stepfather, stepmother, sibling or spouse
of such officer, director or employee.


12.26  Renewal Option.  Provided that Tenant is not in default of any of the
terms of the Lease, Tenant shall be granted one (1), five (5) year renewal
option under the same conditions except that the Fixed Rent shall be ninety-five
percent (95%) of the then current market rental rate but not less than the Fixed
Rates shown in Section 1.1.  Tenant shall provide six (6) months notice of its
intention to exercise any option.  In calculating “current market rental” the
parties shall base such rate on Tenant’s then financial status, the size of the
Premises, the comparative value of the building and the term of the Lease.  The
parties agree to negotiate such term in good faith.
 
 
 
 

--------------------------------------------------------------------------------

 

 
12.27  Moving Allowance.  Provided Tenant opens for business in the Premises and
is not in default of this Lease, Tenant shall be granted a moving allowance in
the amount of $2.00 per square foot in the form of a credit against the first
rental due under the Lease.


12.28  Expansion Options.  Provided Tenant opens for business in the Premises
and is not in default of this Lease, Landlord will continually consult with
Tenant on all of Landlord’s leasing activities and shall afford tenant
continuous expansion opportunities during the Lease Term.  Landlord, on notice
from Tenant will make available an architect/space planner and will prepare test
fits and will deliver any expansion space on the same terms as contained herein,
provided that the term must be adjusted to reflect a new five (5) year term.


12.29  Right of First Refusal.  Provided Tenant is open for business in the
Premises and provided Tenant is not in default of any of its obligations under
this Lease, Tenant shall have the right of First Refusal for a period of five
(5) days after being notified by Landlord that the Premises or any other
comparable space that is completed by Landlord within the term of this Lease is
available for lease.  With respect to the aforesaid Right of First Refusal, in
the event that a signed letter of intent is not executed by both parties, for
whatever reason, within such five (5) day period, then, in that event, Tenant’s
Right of First Refusal shall be deemed null and void for all purposes.
12.30  Access.  Tenant will have access to their premises 24 hours a day, 7 days
a week, 365 days a year.  Non-regular hour access is provided via a programmable
FOB system, or key access system.


12.31  Signage.  Landlord, at Landlord’s cost, shall provide directory signage
and suite entry signage.  Directory signage shall include the Lessee’s name and
the portion of the signage reserved for Lessee shall be consistent with Lessee’s
pro rata share of the Building.


*Signatures on following page*



--------------------------------------------------------------------------------

 
1 This percentage is  based upon an assumed rentable square footage for the
Premises being 5,209.25 square feet which is an estimate only until the plans
are prepared by Landlord’s Architect with Tenant’s requirements and have been
approved by Tenant and Landlord as.  At such time as the final square footage is
determined in accordance with the provisions of Section 2.1 paragraph 2, the
parties agree to enter into an amendment to substitute this percentage with a
percentage calculated based on the actual rentable square footage.
 
2 See Footnote #1
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS the execution hereof in three or more counterparts and under seal on
the day and year first above written.
 
 
WITNESS:
LANDLORD:
 
SOUTH OFFICE AT THE
 
CROSSINGS LLC
                                                     
By:                                              
 
Alfred Carpionato, Member
       
WITNESS:
TENANT:
 
ADI TIME LLC
                                                     
By:                                              
 
Name:                                              
 
Title:                                              

 
 
 
 

--------------------------------------------------------------------------------

 

STATE OF RHODE ISLAND
PROVIDENCE, SC.


            In Johnston, Rhode Island, on this 30th day of August 2010, before
me personally appeared Alfred Carpionato, Member of South Office at the
Crossings LLC, to me known and known by me to be the party executing the
foregoing instrument, and he acknowledged said instrument, by him executed, to
be his free act and deed and the free act and deed of South Office at the
Crossings LLC






Notary Public


Print Name:_____________________


My Commission Expires___/____/_____












STATE OF
____________________                                                                 )
)ss
COUNTY OF __________________)
 
 


            In _____________________, __________________________, this _____ day
of ______________, 2010, before me personally appeared
       ________________________            ,  of ADI Time LLC, to me known and
known by me to be the party executing the foregoing instrument, and he
acknowledged said instrument, by him executed, to be his free act and deed and
the free act and deed of ADI Time LLC.


 
 
                                                                 Notary Public


                                                                 Print
Name:_____________________


                                                                 My Commission
Expires___/____/_____











 
 

--------------------------------------------------------------------------------

 
 
 

 